UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2130



JOHN ROLANDO TIFFANY,

                                            Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.


Appeal from the United States Tax Court.   (Tax Ct. No. 03-2921)


Submitted:   February 27, 2004             Decided:   March 22, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Rolando Tiffany, Appellant Pro Se.       Eileen J. O’Connor,
Assistant Attorney General, Bruce Raleigh Ellisen, Janet A.
Bradley, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Rolando Tiffany appeals from the tax court’s orders

dismissing his petition for redetermination of his liability for

income taxes and additions to tax for the years 1997 to 2000, and

denying his motion to vacate the dismissal order. We have reviewed

the record and the tax court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the tax court.                    See

Tiffany   v.    Comm’r    of   Internal     Revenue,   Tax   Ct.   No.   03-2921

(U.S.T.C. May 16, 2003 & July 16, 2003).               Additionally, we deny

Tiffany’s      motion    for   a     stay   of   proceedings   and   deny    the

Commissioner’s     motion      for   sanctions.      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         AFFIRMED




                                       - 2 -